Citation Nr: 1403538	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder, claimed as a stomach disorder, to include as secondary to appendicitis and peritonitis.

2.  Entitlement to service connection for a lumbar spine disorder, to include as due to surgery for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1955 and from January 1956 to January 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran's claims were remanded by the Board in June 2012, May 2013, and September 2013.  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The only gastrointestinal disorder that the Veteran has had during the pendency of his claim, GERD, is unrelated to the Veteran's service, including gastrointestinal complaints, appendicitis, and peritonitis occurring therein, and is not related to a service-connected disability.




CONCLUSION OF LAW

The criteria for service connection for gastrointestinal disorder, claimed as a stomach disorder, including as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

An April 2009 letter sent prior to the rating decision that denied the Veteran's service connection claims advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA treatment records and private medical records.  The Veteran has been afforded VA medical examinations.  VA medical opinions have been obtained.  The Social Security Administration (SSA) was contacted and responded that the Veteran's SSA medical records had been destroyed.  In October 2012 the RO informed the Veteran that his SSA records were unavailable and asked him to submit such if they were in his possession.  No such records were received from the Veteran.  The Veteran has submitted private medical records, lay statements, and a medical article in support of his claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional evidence that should be obtained to substantiate the claim for service connection for GERD, claimed as a stomach disorder.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a present disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be established for disability which is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310.

The Veteran's claim for service connection for a stomach disorder was received in February 2009.  The Veteran asserted that he had a current stomach condition secondary to peritonitis.  On his May 2010 substantive appeal the Veteran again asserted that he should be granted service connection for a stomach disorder on a secondary basis.  

The Veteran had nearly nine years of active duty service and was discharged in January 1960.  During service he had appendicitis.  His appendix burst and he developed peritonitis.  Both conditions were treated and the Veteran was returned to full duty.  July 1952 service treatment records show treatment for acute gastroenteritis.

The post service records reveal that in 1969 the Veteran complained of a stomach condition and this condition was found to be due to cholelithiasis.  In September 1969 a cholecystectomy was performed.  

A September 1976 letter from a private physician states that the Veteran had frequent periods of nausea and vomiting.  The Veteran reported periods of constipation alternated with diarrhea.  The Veteran reported to the physician that when he underwent the cholecystectomy he was told that he had intestinal adhesions.  The physician's impressions included severe residuals of surgery for peritonitis, probably due to intestinal adhesions.  

A VA general surgeon examined the Veteran in November 1976 and opined that there was no objective evidence of residuals of peritonitis.  

VA treatment records from April 2000 show treatment for GERD symptoms with ranitidine (Zantac).  A September 2003 VA esophogram notes evidence of a sliding hiatal hernia and GERD.   

On VA examination in August 2009, it was noted that the Veteran had had a stomach condition since 2003 and that VA had diagnosed the condition as GERD.  The Veteran reported that he took over the counter antacids for relief of the symptoms.  The examiner opined that the Veteran's GERD was not etiologically related to the Veteran's appendectomy scar.

The Veteran was afforded another VA medical examination in November 2012.  The Veteran complained of acid reflux relieved with antacid medication.  He reported heartburn, reflux, nausea, and regurgitation.  He denied vomiting, stomach upset, dyspepsia, epigastric or abdominal pain.  The VA examiner opined that the Veteran's GERD was unrelated to service.  She noted that the Veteran had an episode of acute gastroenteritis during service which was an acute condition that resolved in a matter of days.  The examiner stated that the acute gastroenteritis likely had a viral etiology or some kind of indigestion, and does not have any relationship with the GERD diagnosis, which is a chronic primary condition of the gastroesophageal sphincter which is incompetent leading to passage of gastric contents into the esophagus.  The VA examiner also opined that the Veteran's GERD was not proximately due to or the result of the Veteran's appendectomy scar.

In April 2013 the Veteran's representative submitted a private medical article regarding pylephlebitis.  The representative noted that the Veteran suffered from an infection and pylephlebitis as secondary to his surgery for his appendicitis in service.  She asserted that the Veteran's GERD was caused by the pylephlebitis that the Veteran experienced during service.  

In June 2013, the VA examiner from April 2013 again reviewed the Veteran's medical records.  She opined that the Veteran's current GERD is unrelated to the episode of gastroenteritis in service.  She further opined that the Veteran's cholelithiasis/cholecystectomy in 1969 was unrelated to the Veteran's gastroenteritis in 1952.  She noted that gastroenteritis is a transitory diarrheal illness, usually due to a viral infection, and that cholelithiasis is a primary condition of the gall bladder on which stones develop and cause inflammation of the gallbladder.  The VA examiner further opined that the Veteran's GERD had no relationship with the appendicitis with peritonitis/pylephlebitis episode of 1958.  She noted that the appendicitis conditions complicated with infectious peritonitis and suspected pylephlebitis in 1958 resolved completely after the appendectomy and treatment with antibiotics.  She stated that the service treatment records and subsequent VA medical record notes indicate that no sequelae developed from the original appendicitis event and its treatment.  She further stated that any patient that has had intraabdominal surgery has the potential to develop intestinal adhesions; nevertheless, even though the Veteran could have developed intestinal adhesions, he has not experienced intestinal obstructions or related symptoms.

In October 2013 the VA examiner from April 2013 once again reviewed the Veteran's medical records.  She stated that she had reviewed the article regarding pylephlebitis that had been submitted by the Veteran's representative.  She noted that pylephlebitis by definition is an infective suppurative thrombosis of the portal vein which can complicate intraabdominal sepsis of any etiology.  She stated that with the Veteran, even though suspected, the diagnosis was not verified with studies of the portal vein, and due to the good response to antibiotics, on a clinical basis, the diagnosis of pylephlebitis or its complications were not verified to have occurred to the Veteran.  The VA examiner further opined that the Veteran's medications for treatment of his service-connected disabilities did not aggravate the Veteran's GERD.  She noted that the medical literature does not show that the Veteran's medications have an adverse effect on GERD.  

The Board does not find the private medical article submitted by the Veteran's representative regarding pylephlebitis to be of any probative value to the Veteran's claim for service connection for a stomach disorder.  The Board notes that the article makes no reference to GERD.  Furthermore, the VA examiner reviewed the article and the Veteran's medical history and opined that the Veteran has no symptoms residual of any possible episode of pylephlebitis during service.  

Additionally, the Board finds that the September 1976 letter from the private physician which states that the Veteran had severe residuals of surgery for peritonitis, probably due to intestinal adhesions, to be of no probative value.  The private physician did not specifically identify the supposed residuals and he did not discuss GERD.  Furthermore, the Veteran was examined by a VA physician in November 1976 who indicated that the Veteran had no residual of peritonitis.  Additionally, in June 2013 a VA physician who reviewed all of the Veteran's medical records, including the September 1976 statement, pointed out that if the Veteran had any intestinal adhesions, such did not cause any symptoms.  Thus the greater weight of the most probative medical evidence indicates that the Veteran does not have current symptoms of residual of the in-service peritonitis.

In this case the most probative evidence consists of the post service VA treatment records and the examination reports/opinions of the VA medical examiners who examined the Veteran and reviewed the Veteran's medical history.  These records indicate that the Veteran's current gastrointestinal disorder is GERD.  The VA medical opinions indicate that the Veteran's GERD is not related to the acute gastroenteritis the Veteran experienced during service and is not related to the appendectomy (and related peritonitis and suspected pylephlebitis) the Veteran experienced during service.  Additionally, the medical evidence of record does not indicate that the Veteran's GERD is caused or aggravated by any of the Veteran's service-connected disabilities, or by the medications for treatment of the service-connected disabilities.  

The Board has considered the Veteran's lay statements asserting that his current "stomach" disorder is secondary to his residuals of an appendectomy and peritonitis.  However, the Board finds the Veteran's lay statements to be of limited probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has GERD that is related to the appendectomy and peritonitis the Veteran experienced during service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative VA medical opinions. 

As shown above, the greater weight of the evidence, and the most probative evidence, clearly shows that the Veteran does not have any current gastrointestinal disorder that is related to service.  As the preponderance of the evidence is against his claim, service connection for a gastrointestinal disorder, claimed as a stomach disorder, is not warranted.


ORDER

Entitlement to service connection for a gastrointestinal disorder, claimed as a stomach disorder, to include as secondary to appendicitis and peritonitis, is denied.


REMAND

The Veteran's claim for service connection for a lumbar spine disorder, to include as due to surgery for coronary artery disease, was remanded by the Board in September 2013 for a medical opinion as to whether the Veteran's 1995 surgery for the service-connected coronary artery disease (CAD) caused or aggravated the Veteran's lumbar spine degenerative changes.  As pointed out by the Veteran's representative in November 2013, no such medical opinion was obtained.  Therefore, the Veteran's lumbar spine claim must be remanded for the specified medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  If possible, the claims file should be returned to the April 2013 VA examiner for an addendum opinion.  If the same examiner is not available, send the claims folder to another appropriate examiner.  The claims folder and all electronic VA medical files should be reviewed.  The reviewer is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's 1995 CAD surgery caused or aggravated his lumbar spine degenerative changes.  The examiner must provide complete rationales for all opinions and conclusions reached.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


